Case 1:19-cv-00483-MJT Document 1-1 Filed 10/09/19 Page 1 of 16 PageID #: 5




                           District Clerk Online
                                                    My Transactions (TransactionHistory.aspx) | Log Off (LogOff.aspx)
   Change search criteria (Home.aspx)

   Civil Search Results:                                          Case number like "B-204359*"
          Case Number                         Defendant                     Plaintiff Date Filed
                                        ALLSTATE VEHICLE AND
    204359                                                                   MIKE
                                        PROPERTY INSURANCE                         08/23/2019
                                                                            RUBAIY
                                            COMPANY ET

                                        << < Page 1 of 1 > >>




                                        Home (Home.aspx)


                            Reset Password (ResetPassword.aspx)


                              Change Email (ChangeEmail.aspx)




                                          EXHIBIT A
Case 1:19-cv-00483-MJT Document 1-1 Filed 10/09/19 Page 2 of 16 PageID #: 6




                         District Clerk Online
                                                   My Transactions (TransactionHistory.aspx) | Log Off (LogOff.aspx)
   Back to Case Results (CaseSearchResults.aspx)

   Civil Case '204359' documents:
                                                      Document Document
       Document Number              Document Name                       Add To Cart
                                                       Pages     Date
    2108656
                                      RECEIPT                 1     08/23/2019 Add To Cart

    2108665                           RETENTION
                                                              2     08/23/2019 Add To Cart
                                        LETTER
                                       PETITION
    2108677
                                     (PLAINTIFFS           10       08/26/2019 Add To Cart
                                      ORIGINAL)
    2108678                         CIVIL PROCESS
                                                              2     09/03/2019 Add To Cart
                                         FORM
    2109229
                                      CITATION                2     08/27/2019 Add To Cart

    2128719
                                      ANSWER                  2     10/07/2019 Add To Cart

    2128731
                                      RECEIPT                 1     10/07/2019 Add To Cart

                                      << < Page 1 of 1 > >>




                                      Home (Home.aspx)


                           Reset Password (ResetPassword.aspx)


                              Change Email (ChangeEmail.aspx)
Case 1:19-cv-00483-MJT Document 1-1 Filed 10/09/19 Page 3 of 16 PageID #: 7
                                                                                 FILED
                                                                                 DISTRICT CLERK OF
                                                                                 JEFFERSON CO TEXAS
                                                                                 8/23/2019 3:07 PM
                                                                                 JAMIE SMITH
                                                                                 DISTRICT CLERK
                                         CAUSE NO:Th-ao      LS?                 B-204359


MIKE RUBAIY                                                  IN THE DISTRICT COURT OF

VS.                                                          JEFFERSON COUNTY, TEXAS

ALLSTATE VEHICLE AND PROPERTY
INSURANCE COMPANY &
MICHAEL BAROUSSE                                              tp      JUDICIAL DISTRICT


                             PLAINTIFF'S ORIGINAL PETITION


TO THE HONORABLE COURT:


         COMES NOW, MIKE RUBAIY, Plaintiff in the above-styled matter and files this
Original Petition complaining of Defendants, ALLSTATE VEHICLE AND PROPERTY
INSURANCE COMPANY, (hereinafter referred to as ALLSTATE), and MICHAEL
BAROUSSE, and for cause of action show the Court the following:
                                 DISCOVERY CONTROL PLAN
I.       Plaintiff intends to conduct Level 3 discovery under Texas Rules of Civil Procedure 190.
This case involves complex issues and will require extensive discovery. Therefore, Plaintiff asks
the Court to order that discovery be conducted in accordance with a discovery control plan
tailored to the particular circumstances of this suit.
                                              PARTIES
2.       Plaintiff, MIKE RUBAIY, is an individual who resides in Beaumont, Jefferson County,
Texas.
3.       Defendant, ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY, is
an insurance company registered to do business in the state of Texas and can be served with
process by certified mail return receipt requested through its registered agent: C.T. Corporation
System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.
4.       Defendant, MICHAEL BAROUSSE, is an. individual Texas resident, and a licensed
Case 1:19-cv-00483-MJT Document 1-1 Filed 10/09/19 Page 4 of 16 PageID #: 8




insurance adjuster for Defendant, ALLSTATE. However, Defendant, MICHAEL BAROUSSE,

cannot be served at this time due to his unknown address/location.

                                  VENUE AND JURISDICTION

5.      Suit is proper in Jefferson County, Texas because all or a substantial part of the events

giving rise to the lawsuit occurred in this county and the property in question is located in

Jefferson County, Texas. TEX. CIV. PRAC. & REM. CODE. 15.032. In addition, the court has

jurisdiction over Defendants, ALLSTATE and/or MICHAEL BAROUSSE, because

Defendant(s) is a citizen of the State of Texas and/or engages in the business of insurance in the

State of Texas and the cause of action arises out of Defendants' business activities in the State of

Texas. Also, damages sought are for monetary relief of over $100,000.00, but not more than

$200,000.00.

                                   FACTUAL BACKGROUND

6.     Plaintiff was the owner of Texas Homeowners' Policy number 000838265075 issued by

Defendant, ALLSTATE, (hereinafter referred to as "the policy.") Plaintiff owns the insured

property (hereinafter referred to as "the property"), which is specifically located at 515 22d

Street, Beaumont, Jefferson County, Texas.

7.     Defendant, ALLSTATE, sold the policy, insuring the property, to Plaintiff.

8.     Plaintiff submitted a claim to Defendant, ALLSTATE, with a date of loss of January 18,

2018, for damage to the dwelling and personal property/contents of the home as a result of a

sudden, unexpected and accidental release /discharge or eruption of water from within his

plumbing system in his attic.

9.     Defendant, ALLSTATE, assigned claim number 0489395631 to Plaintiff's claim.

10.    Defendants failed to adjust the claims and summarily denied at least a portion of the

claims without an adequate investigation. Defendant, MICHAEL BAROUSSE, acting as

Defendant's, ALLSTATE, adjuster, agent, servant, representative and/or employee, analyzed and

directed that a portion of Plaintiff's claims be denied. In fact, Plaintiff's claim(s) still remain

unpaid and the Plaintiff still has not been able to properly repair the property.
Case 1:19-cv-00483-MJT Document 1-1 Filed 10/09/19 Page 5 of 16 PageID #: 9




11.    Defendant, ALLSTATE, wrongfully denied Plaintiff's claims for repairs of the property

and/or damage to his personal property/contents, even though the policy provided coverage for

the losses such as those suffered by Plaintiff.

12.    Defendant, ALLSTATE, failed to perform its contractual duty to adequately compensate

Plaintiff under the terms of the policy. Defendant, ALLSTATE, failed and refuse to pay the full

proceeds of the policy, although due demand was made for proceeds to be paid in an amount

sufficient to cover the damaged property and all conditions precedent to recovery upon the policy

had been carried out and accomplished by Plaintiff. Such conduct constitutes breach of the

insurance contract between Plaintiff and Defendant, ALLSTATE.

13.    Defendants misrepresented to Plaintiff that the damage to the property was not covered

under the policy, even though the damage was caused by a covered occurrence. Defendants'

conduct constitutes violations of the Texas Unfair Competition and Unfair Practices Act. TEX.

INS. CODE. Section 541.060(1).

14.    Defendant, ALLSTATE, failed to make an attempt to settle Plaintiff's claims in a fair

manner, although they were aware of their liability to Plaintiff under the policy. Defendant's,

ALLSTATE, conduct constitutes violations of the Texas Unfair Competition and Unfair

Practices Act. TEX. INS. CODE Section 541.060(2).

15.    Defendants failed to explain to Plaintiff the reasons for their offer of an inadequate

settlement. Specifically, Defendant, ALLSTATE, failed to offer Plaintiff adequate
compensation, without any explanation why full payment was not being made. Furthermore,

Defendants did not communicate that any future settlements or payments would be forthcoming

to pay for the entire losses covered under the policy(ies), nor did they provide any explanation

for the failure/refusal to adequately settle Plaintiff's claim. Defendants' conduct constitutes

violations of the Texas Unfair Competition and Unfair Practices Act. TEX. INS. CODE Section

541.060(3).

16.    Defendant, ALLSTATE, failed to affirm or deny coverage of Plaintiff's claims within a

reasonable time. Specifically, Plaintiff did not receive timely indication of acceptance or
Case 1:19-cv-00483-MJT Document 1-1 Filed 10/09/19 Page 6 of 16 PageID #: 10




rejection, regarding the full and entire claims, in writing from Defendant, ALLSTATE.

Defendant's, ALLSTATE, conduct constitutes violations of the Texas Unfair Competition and

Unfair Practices Act. TEX. INS. CODE Section 541.060(4).

17.    Defendant, ALLSTATE, failed/refused to fully compensate Plaintiff under the terms of

the policy, even though Defendants failed to conduct a reasonable investigation. Specifically,

Defendants performed an outcome - oriented investigation of Plaintiff's claim, which resulted in

a biased, unfair and inequitable evaluation of Plaintiff's losses on the property. Defendants'

conduct constitutes violations of the Texas Unfair Competition and Unfair Practices Act. TEX.

INS. CODE Section 541.060(4).

18.    Defendant, ALLSTATE, failed to meet its obligations under the Texas Insurance Code

regarding acknowledging Plaintiff's claims, beginning investigations into/of Plaintiff's claims

and requesting all information reasonably necessary to investigate Plaintiff's claims within

fifteen (15) days of receiving notice of Plaintiff's claims. Defendant's, ALLSTATE, conduct

constitutes a violation of the Texas Prompt Payment of Claims Act. TEX. INS. CODE ANN.

Section 542.055.

19.    Defendant, ALLSTATE, failed to accept or deny Plaintiff's full and entire claims within

fifteen (15) business days of receiving all required information. Defendant's, ALLSTATE,

conduct constitutes a violation of the Texas Prompt Payment of Claims Act. TEX. INS. CODE

ANN. Section 542.056.
20.    Defendant, ALLSTATE, failed to meet its obligations under the Texas Insurance Code

regarding payment of claims without delay. Specifically, Defendant, ALLSTATE, has delayed

full payment of Plaintiff's claims longer than allowed and, to date, Plaintiff has not yet received

full/any payment for the claims. Defendant's, ALLSTATE, conduct constitutes a violation of the

Texas Prompt Payment of Claims Act. TEX. INS. CODE ANN. Section 542.055.

21.    From and after the time Plaintiff's claims were presented to Defendant, ALLSTATE, the

liability of Defendant, ALLSTATE, to pay the full claims in accordance with the terms 10 the

policy was reasonably clear. However, Defendant, ALLSTATE, has refused to pay Plaintiff in
Case 1:19-cv-00483-MJT Document 1-1 Filed 10/09/19 Page 7 of 16 PageID #: 11




full despite there being no basis whatsoever on which a reasonable insurance company would

have relied on to deny the full payment. Defendant's, ALLSTATE, conduct constitutes breaches

of the common law duty of good faith and fair dealing.

22.    As a result of Defendants' acts and omissions, Plaintiff was forced to retain the attorney

who is representing Plaintiff in this cause of action.

23.    Plaintiffs experience is not an isolated case. The acts and omissions Defendants

committed in this case, or similar acts and omissions, occur with such frequency that they
constitute a general business practice of Defendants with regard to handling these types of

claims. Defendants' entire process is unfairly designed to reach favorable outcomes for the

company at the expense of the policyholders.
                                      CAUSES OF ACTION

24.    Defendant„ ALLSTATE, is liable to Plaintiff for intentional breach of contract, as well

as intentional violations of the Texas Unfair Competition and Unfair Practices Act, the Texas

Prompt Payment of Claims Act, and intentional breach of the duty of good faith and fair dealing.

Defendant, MICHAEL BAROUSSE, acting as Defendant's, ALLSTATE, adjuster, agent,

servant, representative and/or employee, is liable to Plaintiff for intentional violations of the

Texas Unfair Competition and Unfair Practices Act, and the Texas Deception Trade Practice Act.

                                   BREACH OF CONTRACT

25.    Defendant's, ALLSTATE, conduct constitutes a breach of the insurance contract made

between Plaintiff and Defendant, ALLSTATE.

26.    Defendant's, ALLSTATE, failure/refusal, as described above, to pay the adequate

compensation as it is obligated to do under the terms of the policy in question and under the laws

of the State of Texas, constitutes breaches of the insurance contract with Plaintiff.

        NONCOMPLIANCE WITH TEXAS INSURANCE CODE CHAPTER 541:
               "UNFAIR COMPETITION AND UNFAIR PRACTICES ACT"

27.    Defendants' conduct constitutes multiple violations of the Texas Unfair Competition and

Unfair Practices Act. TEX. INS. CODE Chapter 541. All violations under this article are made
Case 1:19-cv-00483-MJT Document 1-1 Filed 10/09/19 Page 8 of 16 PageID #: 12




actionable by TEX. INS. CODE Section 541.151.

28.    Defendant's, ALLSTATE, unfair practice, as described above, of misrepresenting to

Plaintiff material facts relating to the coverage at issue, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of insurance. TEX. INS.

CODE Sections 541.051, 541.060 and 541.061.

29.    Defendant's, ALLSTATE, unfair settlement practice, as described above, of failing to

attempt in good faith to effectuate a prompt, fair and equitable settlement of the claims, even

though Defendant's, ALLSTATE, liability under the policy was reasonably clear, constitutes an

unfair method of competition and an unfair and deceptive act or practice in the business of

insurance. TEX. INS. CODE Sections 541.051, 541.060 and 541.061.

30.    Defendant's, ALLSTATE, unfair settlement practice, as described above, of failing to

promptly provide Plaintiff with a reasonable explanation of the basis in the policy, in relation to

the facts or applicable law, for their offer of a compromise settlement of the claims, constitutes

an unfair method of competition and an unfair and deceptive act or practice in the business of

insurance. TEX. INS. CODE Sections 541.051, 541.060 and 541.061.

31.    Defendant's, ALLSTATE, unfair settlement practice, as described above, of failing

within a reasonable time to affirm or deny coverage of the claims of Plaintiff or to submit a

reservation of rights to Plaintiff, constitutes an unfair method of competition and an unfair and

deceptive act or practice in the business of insurance. TEX. INS. CODE Sections 541.051,

541.060 and 541.061.

32.    Defendant's, ALLSTATE, unfair settlement practice, as described above, of refusing to

pay Plaintiff's claims without conducting a reasonable investigation, constitutes an unfair

method of competition and an unfair and deceptive act or practice in the business of insurance.

TEX. INS. CODE Sections 541.051, 541.060 and 541.061.

33.    Defendant's, MICHAEL BAROUSSE, unfair settlement practice, acting as Defendant's,

ALLSTATE, adjuster, agent, servant, representative and/or employee, as described above, of
failing to adequately adjust Plaintiff's losses and failing to conduct a reasonable investigation,
Case 1:19-cv-00483-MJT Document 1-1 Filed 10/09/19 Page 9 of 16 PageID #: 13




constitutes an unfair method of competition and an unfair and deceptive act or practice in the
business of insurance. TEX. INS. CODE Sections 541.051, 541.060 and 541.061.
        NONCOMPLIANCE WITH TEXAS INSURANCE CODE CHAPTER 542:
                       "THE PROMPT PAYMENT OF CLAIMS ACT"

34.    Defendant's, ALLSTATE, conduct constitutes multiple violations of the Texas Prompt
Payment of Claims Act. TEX. INS. CODE Chapter 542. All violations made under this article

are made actionable by TEX. INS. CODE Section 542.060.
35.    Defendant's, ALLSTATE, failure, as described above, to acknowledge receipt of
Plaintiff's claims commence investigation of the claims, and request from Plaintiff all items,
statements, and forms that they reasonably believed would be required within the applicable time
constraints, constitutes a non-payment of the claims. TEX. INS. CODE Sections 542.055-

542.060.
36.    Defendant's, ALLSTATE, delay of payment of Plaintiff's claims, as described above,
following its receipt of all items, statements, and forms reasonably requested and required,
longer than the amount of time provided for, constitutes a non-prompt payment of the claims.

TEX. INS. CODE Sections 542.055-542.060.
            BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

37.    Defendant's, ALLSTATE, conduct constitutes a breach of the common law duty of good
faith and fair dealing owed to the insured in insurance contracts.
38.    Defendant's, ALLSTATE, failure, as described above, to adequately and reasonably
investigate and evaluate Plaintiff's claims, although at that time Defendant, ALLSTATE, knew
or should have known by the exercise of reasonable diligence that its liability was reasonably
clear, constitutes a breach of the duty of good faith and fair dealing.
                                 KNOWLEDGE AND INTENT

39.    Each of the acts described above, together and singularly, was done "knowingly" and
"intentionally" and was a producing cause of Plaintiff's damages described herein.
Case 1:19-cv-00483-MJT Document 1-1 Filed 10/09/19 Page 10 of 16 PageID #: 14




                      TEXAS DECEPTIVE TRADE PRACTICES ACT
40.    Each of the acts described above, together and singularly, constitute a violation of the

Texas Deceptive Trade Practices Act pursuant to its tie-in provision for Insurance Code

violations. Accordingly, Plaintiff also brings each and every cause of action alleged above under

the Texas Deceptive Trade Practices Act pursuant to its tie-in provision.

41.    Defendant's, ALLSTATE, actions, as described, also constitute violations of the Texas

Deceptive Trade Practices Act, independently of its tie-in provisions. At all times material

hereto, Plaintiff was a consumer who purchased a homeowner's insurance policy from

Defendant, ALLSTATE. Defendant, ALLSTATE, has violated the Texas Deceptive Trade

Practices Act in the following manners:


              a.      Representing that the goods or services in question had sponsorship,
approval, characteristics, ingredients, uses, benefits, or quantities that it did not have;

               b.       Representing that an agreement confers or involves rights, remedies, or
obligations that it does not have or involve, or that are prohibited by law;

                 c.     Failing to disclose information about the goods or services in question that
was known at the time of the transaction and the failure to disclose was intended to induce
Plaintiff into a transaction that Plaintiff would not have entered into had the information been
disclosed;

               d.     Breach of the express warranty with regard to services; and

               e.     Defendant's, ALLSTATE, unconscionable actions and/or courses of
actions.
42.    Defendants committed unconscionable acts and made false representations to Plaintiff.

43.    Plaintiff relied on these misrepresentations by Defendants to his detriment. These

misrepresentations were a producing cause of Plaintiff's injuries in the form of actual damages,

consequential and incidental damages, special damages in the form of loss of use of property
(both real and personal) and damage to credit, attorney's fees and additional statutory damages,

44.    Plaintiff is also entitled to mental anguish damages and statutory treble damages, because

the actions of Defendants were made knowingly and intentionally, with the intent that Plaintiff
Case 1:19-cv-00483-MJT Document 1-1 Filed 10/09/19 Page 11 of 16 PageID #: 15




rely on the false misrepresentations of Defendants.

                                   DAMAGES AND PRAYER

45.    Wherefore, premises considered, Plaintiff herein, MIKE RUBAIY, complains of

Defendants, ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY and

MICHAEL BAROUSSE, and prays that Defendants be cited to appear and answer and that on a

final trial on the merits, Plaintiff recover from Defendants the following:

46.    Plaintiff would show that all of the aforementioned acts, taken together or singularly,

constitute the proximate and/or producing causes of damages sustained by Plaintiff.

47.    For breach of contract, Plaintiff is entitled to regain the benefit of the bargain, which is

the amount of the claims together with attorney's fees.

48.    Economic and actual damages, including:

               a.     Out of pocket expenses;

               b.     Cost of replacement; and,

               c.     Cost of repairs.

49.    For noncompliance with the Texas Unfair Competition and Unfair Practices Act, Plaintiff

is entitled to actual damages, which includes the loss of the benefits that should have been paid

pursuant to the policy, including but not limited to direct and indirect consequential damages,

mental anguish, court costs and attorney's fees. For knowing conduct of the acts complained of,

Plaintiff asks for three times his actual damages. TEX. INS. CODE Section 541.060.

50.    For noncompliance with the Texas Deceptive Trade Practices Act, Plaintiff is entitled to

actual damages, which include the loss of the benefits that should have been paid pursuant to the

policy, including but not limited to direct and indirect consequential damages, mental anguish,

court costs and attorney's fees. For knowing conduct of the acts complained of, Plaintiff asks for

three times his actual damages. TEX. INS. CODE Section 541.060.

51.    For non compliance with Texas Prompt Payment of Claims Act, Plaintiff is entitled to the

amount of his claims as well as ten (10%) percent statutory interest.
Case 1:19-cv-00483-MJT Document 1-1 Filed 10/09/19 Page 12 of 16 PageID #: 16




52.    For violation of the common law duty of good faith and fair dealing, Plaintiff is entitled

to actual damages, which include the loss of the benefits that should have been paid pursuant to

the policy, including but not limited to direct and indirect consequential damages, mental

anguish, court costs, exemplary damages, pre-judgment interest, post-judgment interest and

attorney's fees, and for any other further relief, either at law or in equity, to which he may show
himself to be justly entitled.

                                              Respectfully submitted,


                                              By:
                                                ROCKY LAWDERMILK.
                                              State Bar No. 90001440
                                              2630 Liberty
                                              Beaumont, Texas 77702
                                              (409) 838-1800
                                              (409) 212-8836 — FAX
                                              Email: rocky@rocklaws.com

                                              ATTORNEYS FOR PLA1NTIFF(S)
         Case 1:19-cv-00483-MJT Document 1-1 Filed 10/09/19 Page 13 of 16 PageID #: 17
                                                                                                   lionniolliumigigipm
CITATION

                                                   THE STATE OF TEXAS
         No. B-0204359
             MIKE RUBAIY
         VS. ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY ET
                                 CITATION
                                         60 th JUDICIAL DISTRICT COURT
                                          of JEFFERSON COUNTY, TEXAS
To:    ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY
       BY SERVING ITS REGISTERED AGENT
       CT CORPORATION SYSTEM

by serving at:
1999 BRYAN STREET
SUITE 900
DALLAS, TX 75201                                    ...000.
                                                          0.05.01010mmer.,„eanatio„                                     DEFENDANT:


NOTICE:
                                                                                  rt.,„
          You have been sued. You may employ an.attorney:_ilf you or your attorney do ..o. file a•written answer with the clerk who
issued this citation by 10:00 a.m. on the Monday next follOwing the expiratitin of twerity_days after you were served this citation and
petition, a default judgment maybe taken against you. Said answer may be filed        mailing sme to:1District Clerk's Office, 1085
Pearl, Room 203, Beaumont,4TX,77701,,(orlthe case is designated asin E-file case: E-file throUgh Lexis Nexis file and
serve) or by bringing it to the office. The case is preginilgending befae the 60 tt.1, District CourtOfJefferson County sitting in
Beaumont, Texas, and was filed       the 23rd day of gig-int- 2019. It bears cau;e number 810204359 and is styled:


         VS.
                  MIKE ROBAty,                 ficw
                                               (
                                                1
                                                                                           p              A
                                                                                                                                 Plaintiff:


                  ALLSTATE V_EHICLVAND PROPERTY INSURANCE COMPANY ET rows",
                                                                                                                               Defendant:
                        I            I         Y
                                               . /7.,                               7/7
      The name and address of the attorney. for P,aintitT(or,plaintiff if pro se) i.:
                                  1     ‘NNT It
                                 LAWDERMILK, ROCKY M, Atty.'                                             (..
                                2630 LIBERTY,
                                BEA- UMONT,'TX ‘77702
                                      16.
                                                              kr>11'                            ".
      The nature of the demand's of said plain-tiff is shown by a- true and'co-riect copy of Plaintiff's PETITION (PLAINTIFF'S
ORIGINAL) accompanyingihis citation -anemade a part theileOf.-1•V'ff                   eie •
                                          I-       "Nit._
         Issued under my hand and the seal of said court,-at Beaumont, Texas,.this the 27th day of August, 2019.


                                                                JAMIE SMITH, DISTRICT,CLERK
                                                                JEFFERSON COUNEYf TEXAS
                                                                  A ,10, •••'" .00111."-




                                                                        11.18.1e;W
                                                                  BY                                 Deputy
                                                                                                     r



                                                                Valencia
          Case 1:19-cv-00483-MJT Document 1-1 Filed 10/09/19 Page 14 of 16 PageID #: 18
                                                            RETURN OF SERVICE

B-0204359                    60 th JUDICIAL DISTRICT COURT
MIKE RUBAIY
ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY ET
Executed when copy was delivered:
This is a true copy of the original citation, was delivered to defendant                                           , on the          day of
                , 20
                                                                                                                              , Officer
                                                                                                                     , County, Texas
                                                                                        By:                                    , Deputy
ADDRESS FOR SERVICE:
ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY
BY SERVING ITS REGISTERED AGENT
1999 BRYAN STREET
SUITE 900
DALLAS, TX 75201 0000
                                                             OFFICER'S RETURN
Came to hand on the           day of                       , 20      at                , o'clock    .m., and executed in
                           , County, Texas by delivering to each of the within named defendants in person, a true copy of this Citation
with the date of delivery endorsed thereon, together with the accompanying copy of the Citation at the following times and places, to-wit:
Name                                     Date/Time                                  Place, Course and Distance from Courthouse


And not executed as to the defendant(s),

The diligence used in finding said defendant(s) being:


and the cause or failure to execute this process is:


and the information received as to the whereabouts of said defendant(s) being:


FEES:
Serving Petition and Copy S
Total                                                                                                             , Officer
                                                                                                           , County, Texas


                                                                              By:                                   , Deputy



                                                                              Affiant

        COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer of authorized person who serves, or attempts to serve, a citation shall sign and return. The signature
is not required to be verified. If the return is signed by a person other than a sheriff, constable or the clerk of the court, the return shall be
signed under penalty of perjury and contain the following statement:
"My name is                                                    • my date of birth is                          ,and my address is
                    (First, Middle, Last)

(Street, City, Zip)
1 DECLARE UNDER PENALTY OF PERJURY THAT THE FORGOING IS TRUE AND CORRECT.

Executed in                      , County, State of              on the             day of


                                                                              Declarant/Authorized Process Server


                                                                             (Id # expiration of certification)
                                                              FILED
Case 1:19-cv-00483-MJT Document 1-1 Filed 10/09/19 Page 15 of 16 PageID #: 19
                                                                                DISTRICT CLERK OF
                                                                                JEFFERSON CO TEXAS
                                                                                10/4/2019 6:47 PM
                                                                                JAMIE SMITH
                                     CAUSE NO. B-204359                         DISTRICT CLERK
                                                                                B-204359

MIKE RUBAIY,                  §                                 IN THE DISTRICT COURT OF
                              §
     Plaintiff,               §
                              §
v.                            §                                JEFFERSON COUNTY, TEXAS
                              §
ALLSTATE VEHICLE AND PROPERTY §
INSURANCE COMPANY &           §
MICHAEL BAROUSSE,             §
                              §
     Defendant.               §                                    60TH JUDICIAL DISTRICT


  DEFENDANT ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY’S
          ORIGINAL ANSWER AND DEMAND FOR JURY TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Defendant, Allstate Vehicle and Property Insurance Company

(“Defendant”), and files this its Original Answer to Plaintiff’s Original Petition, and would

respectfully show unto the Court the following

                                            I.
                                     ORIGINAL ANSWER

        Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies,

each and every, all and singular, the allegations contained within Plaintiff’s Original Petition and

demands strict proof thereon, by a preponderance of the credible evidence, in accordance with the

Constitution and laws of the State of Texas.

                                          II.
                                 DEMAND FOR JURY TRIAL

        Defendant herein makes demand for a jury trial in this case.




                                                 1
7363203v1
03647.759
Case 1:19-cv-00483-MJT Document 1-1 Filed 10/09/19 Page 16 of 16 PageID #: 20



                                              III.
                                            PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendant Allstate Vehicle and Property

Insurance Company prays that upon final trial and hearing thereof, Plaintiff recover nothing from

Defendant and Defendant goes hence without delay and recovers costs of court and other such

further relief, both general and special, to which Defendant may be justly entitled.

                                              Respectfully submitted,

                                              By:      /s/Jay Simon
                                                     Jay Scott Simon
                                                     State Bar No. 24008040
                                                     jsimon@thompsoncoe.com
                                                     THOMPSON, COE, COUSINS & IRONS, LLP
                                                     One Riverway, Suite 1400
                                                     Houston, Texas 77056
                                                     Telephone: (713) 403-8210
                                                     Facsimile: (713) 403-8299

                                              ATTORNEY FOR DEFENDANT
                                              ALLSTATE VEHICLE AND PROPERTY
                                              INSURANCE COMPANY


                                 CERTIFICATE OF SERVICE

       This is to certify that on October 4, 2019, a true and correct copy of the foregoing was
served upon the following counsel of record in accordance with the Texas Rules of Civil
Procedure:

        Rocky Lawdermilk
        2630 Liberty
        Beaumont, TX 77702
        rocky@rocklaws.com

                                                         /s/Jay Simon
                                                       Jay Scott Simon




                                                 2
7363203v1
03647.759
